In an action for libel brought by the plaintiff (a former employee and sales representative of the corporate defendant) to recover damages for the writing and publication of two letters, such letters having been written by the individual defendant on the stationery of the corporate defendant, having been signed by the individual defendant as its president, and having been mailed to numerous customers of said corporate defendant, both defendants appeal from an order of the Supreme Court, Queens County, dated July 19, 1962, which denied their motion to dismiss, for patent legal insufficiency, the two causes of action alleged in the complaint (Rules Civ. Prac., rule 106, subd. 4). Order affirmed, with $10 costs and disbursements. Defendants’ time to answer the complaint is extended until 20 days after entry of the order hereon. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.